This was-a bill for a divorce on the ground of adultery. The defendant denied the charge on oath. An allowance was made to the wife for the expenses of the suit, and for ad interim alimony. Subsequently, upon the affidavits of attending physicians of the defendant showing that her *53health was such that the safety of her life required that she should spend the winter months either in the West Indies or in the Southern States, the vice chancellor ordered a gross sum of $400 to be paid to her for the expenses of her journey and board for four-months,and that her former allowance for ad interim alimony should in the meantime be suspended. The husband’s income was about $2000 a year. The complainant appealed.
A. Tabee., for the appellant, insisted that the court was not authorized to make an allowance to the wife for that purpose.
E. Sandfoed, for the respondent, insisted that the allowance was proper, and the sum allowed was no more than the affidavits showed that her necessary expenses for board and passage money would be, without allowing any thing for clothing in the meantime.
The Chancellor affirmed the order with costs.